    Case 4:21-mj-00107-KPJ Document 6 Filed 02/12/21 Page 1 of 1 PageID #: 22




            DATE:           2/12/2021                                    CASE NUMBER 4:21-MJ-00107-KPJ
       LOCATION:            Plano
           JUDGE:           Kimberly C. Priest Johnson                   USA v. Daniel Ray Caldwell
      DEP. CLERK:           Jane Amerson
       RPTR/ECRO:           Digital Recording                            __Anand Varadarajan___
            USPO:           T. Routh                                     AUSA
    INTERPRETER:            N/A
       BEGIN/END:           2:06 – 2:11                                  _John Hunter Smith, Retained_______
      TOTAL TIME:           5 minutes                                    Defense Attorney

☒ INITIAL APPEARANCE OUT OF DISTRICT COMPLAINT
☐ ARRAIGNMENT
☐ DETENTION HEARING         ☐ PRELIMINARY HEARING                      ☐ STATUS CONFERENCE

☐      Hearing Held       ☐ Hearing Called            ☒ Defendant Sworn           ☐ Interpreter Required

☒      Date of arrest:   2/10/2021 – 1:21mj207 District of Columbia            (Other district court & case #)

☒      Defendant ☒ advised of charges ☒ advised of maximum penalties ☐ waived reading of indictment

☒      Defendant first appearance with counsel Attorney:             John Hunter Smith                  ☒ Retained
☐      Defendant advises the Court that they ☐ have counsel who is                             or, ☐ will hire counsel.
☐      Financial affidavit executed by dft.
☐      Defendant requests appointed counsel, is sworn and examined re: financial status.
☐      The court finds the defendant is ☐ able to employ counsel ☐ unable to employ counsel.
☐                                                                   CJA appointed
☐                                                                   FPD appointed

☐      USA ORAL motion for detention
☐      USA ORAL motion to continue ☐ Oral Order granting continuance ☐ Oral Order denying continuance
☐      Defendant ORAL motion to continue detention hearing
☐      Oral Order granting continuance ☐ Oral Order denying continuance
☒      Detention hearing set    Wednesday 2/17/2021 at 1:30 p.m. before Judge Johnson
☒      Preliminary hearing set    Wednesday 2/17/2021 at 1:30 p.m. before Judge Johnson

☐      Detention Hearing waived.
☐      Defendant detained based on signed Waiver.
☐      Preliminary Hearing waived.
☐      Court found Probable Cause based on signed Waiver.
☐      Defendant signed Waiver of Rule 5 and 5.1 hearings: ☐ waives identity hearing; ☐ waives preliminary
       hearing; ☐ waives detention hearing; ☐ waives all hearings but requests hearings be held in prosecuting
       district.
☐      Defendant signed Waiver of Rule32.1 hearing: ☐ waives identity hearing; ☐ waives preliminary hearing;
       ☐ waives detention hearing; ☐ waives all hearings but requests hearings be held in prosecuting            district.
☒      Defendant remanded to custody of U.S. Marshal ☐ Defendant ordered removed to Originating District
☐      Order setting conditions of release ☐ PR Bond executed
☐      Defendant failed to appear            ☐ oral order for arrest warrant            ☐ bond forfeited
                                ☐ See reverse/attached for additional proceedings
